Name: Council Regulation (EEC) No 2382/79 of 29 October 1979 amending Regulation No 724/67/EEC as regards the disposal of oil seeds bought in by intervention agencies
 Type: Regulation
 Subject Matter: prices;  plant product;  trade policy
 Date Published: nan

 31 . 10 . 79 No L 274/7Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2382/79 of 29 October 1979 amending Regulation No 724/67/EEC as regards the disposal of oil seeds bought in by intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 26 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation No 724/67/EEC (3), as amended by Regulation (EEC) No 986/73 (4), provides that the sale of colza, rape and sunflower seed held by the intervention agency should be carried out by tendering procedure ; whereas, however, certain parti ­ cular situations may make it advisable that procedures other than tendering be implemented, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation No 724/67/EEC : 'Article 2a If particular situations so require, the sale of oil seeds held by the intervention agency may be carried out using a sales method other than that provided for in Article 2.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No 252, 19 . 10 . 1967, p . 10 . ( «) OJ No L 99, 13 . 4. 1973, p . 4.